DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/20/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1, 4, and 6-9 over Matick et al., Invernizzi et al., Blazey et al., and Schlothauer et al. have been withdrawn; (2) the 35 U.S.C. 103 rejection of claim 5 over Matick et al., Invernizzi et al., Blazey et al., Schlothauer et al., and Zheng et al. has been withdraw; and (3) the 35 U.S.C. 103 rejections of claims 10-13 over Matick et al., Invernizzi et al., Blazey et al., Schlothauer et al., and De Vuyst et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1 and 4-13
Withdrawn claims: None
Previously cancelled claims: 2, 3, and 14-24
Newly cancelled claims: 4 and 5
Amended claims: 1
New claims: 25-28
Claims currently under consideration: 1, 6-13, and 25-28
Currently rejected claims: 1, 6-13, and 25-28
Allowed claims: None

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as presently amended requiring the cheese to comprise nisin and exopolysaccharide at specific concentrations, where the two components are produced together in a single fermentation and added to the cheese as part of a cultured dairy component that is further required to be at specific concentrations in the cheese, when considered together with all L. lactis strain were determined to weigh in favor of deeming the produced processed cheese product allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793